DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 requires a period (.) at the end.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11, 13, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuo et al. (US 5,414,547), hereinafter “Matsuo”, in view of You (US 7,903,209), both of record in the IDS.

Regarding claim 8, Matsuo discloses a display device (see Figs. 11-12) comprising:
a first substrate (209);
a second substrate (230) facing the first substrate (209);
a semiconductor film (211) over the first substrate (209);

a wiring (207) over and electrically connected to the semiconductor film (211);
an insulating layer (213) over the wiring (207);
a transparent conductive film (206) over the insulating layer (213);
a metal film (216bb) over and in direct contact with a top surface (i.e., upper surface, Fig. 12) of the transparent conductive film (206);
a liquid crystal layer (see Fig. 12 and col. 15, lines 46-65) over the metal film (216bb); and
a light-shielding film (231) over the liquid crystal layer (see Fig. 12),
wherein the metal film (216bb) comprises an opening (e.g., 201bb),
wherein the transparent conductive film (206) comprises a first region, a second region, and a third region (see annotated Fig. 11 below),
wherein the first region of the transparent conductive film (206) is in direct contact with the metal film (216bb) (see Figs. 11-12),
wherein neither the second region or the third region is in direct contact with the metal film (see annotated Fig. 11 below and Fig. 12),
wherein the first region (e.g., 216bb) is provided so as to surround the second region (e.g., 201bb) when seen from a direction perpendicular to a top surface of the first substrate (see Fig. 11),
wherein the first region (e.g., 216bb) is not a display region (201bb) (see Fig. 11), and
wherein the third region is outside the second region when seen from the direction perpendicular to the top surface of the first substrate (see annotated Fig. 11 below).

However, You discloses a display device (see Figs. 3-12) comprising a wiring (114) comprising metal (col. 8, lines 44-50), and an organic resin layer (120; col. 8, lines 63-66).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate the wiring comprising metal, and the insulating layer being an organic resin layer, as in You, into the display device of Matsuo to use a conductive material for fast switching, and to use a transparent, insulating material useful in a display device, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

    PNG
    media_image1.png
    507
    691
    media_image1.png
    Greyscale

claim 10, Matsuo discloses wherein the light-shielding film (231) and the first region (e.g., 216bb) of the transparent conductive film (206) overlap with each other (see Fig. 12).

Regarding claim 11, Matsuo discloses a display device (see Figs. 11-12) comprising:
a first substrate (209);
a second substrate (230) facing the first substrate (209);
a liquid crystal layer (see Fig. 12 and col. 15, lines 46-65) between the first substrate (209) and the second substrate (230);
a light-shielding film (231) between the liquid crystal layer and the second substrate (see Fig. 12),
wherein a pixel (Figs. 11-12) over the first substrate comprising:
a semiconductor film (211) over the first substrate (209);
a gate wiring (203, 205) overlapping with the semiconductor film (211) with a gate insulating film (213) interposed therebetween;
a wiring (207) over and electrically connected to the semiconductor film (211);
an insulating layer (213) over the wiring (207);
a transparent conductive film (206) over the insulating layer (213);
a metal film (216bb) over and in direct contact with a top surface (i.e., upper surface, Fig. 12) of the transparent conductive film (206);
wherein the metal film (216bb) comprises an opening (e.g., 201bb),
wherein the transparent conductive film (206) comprises a first region, a second region, and a third region (see annotated Fig. 11 above),

wherein neither the second region or the third region is in direct contact with the metal film (see annotated Fig. 11 above and Fig. 12),
wherein the first region (e.g., 216bb) is provided so as to surround the second region (e.g., 201bb) when seen from a direction perpendicular to a top surface of the first substrate (see Fig. 11),
wherein the first region (e.g., 216bb) is not a display region (201bb) (see Fig. 11), and
wherein the third region is outside the second region when seen from the direction perpendicular to the top surface of the first substrate (see annotated Fig. 11 above).
Matsuo fails to explicitly disclose the wiring comprising metal, and the insulating layer being an organic resin layer.
However, You discloses a display device (see Figs. 3-12) comprising a wiring (114) comprising metal (col. 8, lines 44-50), and an organic resin layer (120; col. 8, lines 63-66).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate the wiring comprising metal, and the insulating layer being an organic resin layer, as in You, into the display device of Matsuo to use a conductive material for fast switching, and to use a transparent, insulating material useful in a display device, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

claim 13, Matsuo discloses wherein the light-shielding film (231) and the first region (e.g., 216bb) of the transparent conductive film (206) overlap with each other (see Fig. 12).

Regarding claims 17 and 18, Matsuo discloses wherein the first region (e.g., 216bb) of the transparent conductive film (206) comprises a fourth region (e.g., upper and lower regions of 216bb, Fig. 11) which extends along the gate wiring (203), and
wherein the fourth region (e.g., 216bb) does not overlap with the gate wiring (203) when seen from the direction perpendicular to the top surface of the first substrate (see Fig. 11),

Claims 9, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuo et al. (US 5,414,547) in view of You (US 7,903,209), as applied to claims 8 and 11 above, and further in view of Kaneko et al. (US 2001/0020994), of record, hereinafter “Kaneko”.

Regarding claims 9 and 12, Matsuo in view of You discloses the limitations of claims 8 and 11 above, but fails to explicitly disclose wherein the metal film has a stacked structure of a first layer and a second layer, and wherein a side at an end of the first layer and a side at an end of the second layer are each inclined with respect to the first substrate.
However, Kaneko discloses a display device (see Fig. 11),
wherein a metal film (8, Figs. 7-8) has a stacked structure of a first layer (8A) and a second layer (8B), and
wherein a side at an end of the first layer (8A) and a side at an end of the second layer (8B) are each inclined with respect to a first substrate (1) (see Figs. 7-8 and claims 1-5).


Regarding claim 14, Matsuo in view of You discloses the limitations of claim 11 above, but fails to explicitly disclose wherein a side at an end of the metal film is inclined with respect to the top surface of the first substrate, and wherein the inclined side at the end of the metal film is covered by an insulating film.
However, Kaneko discloses a display device (see Fig. 11),
wherein a side at an end of a metal film (8, Figs. 7-8) is inclined with respect to the top surface of a first substrate (1) (see Figs. 7-8 and claims 1-5), and
wherein the inclined side at the end of the metal film (8) is covered by an insulating film (9, Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein a side at an end of the metal film is inclined with respect to the top surface of the first substrate, and wherein the inclined side at the end of the metal film is covered by an insulating film, as in Kaneko, into the display device of Matsuo and You to prevent unevenness of an array substrate surface, to prevent defects, and to protect the metal film (Kaneko, paras. [0124-0125]).

Response to Arguments
Applicant’s arguments filed July 7, 2021 have been fully considered but they are not persuasive.  Applicant has argued that Matsuo fails to disclose or suggest a third region outside of the second region, as recited in amended independent claims 8 and 11.  However, under reasonable interpretation, Matsuo discloses this feature as shown above.
Additionally, You has been cited to disclose the wiring comprising metal.
Therefore, the new ground of rejection under 35 U.S.C. 103(a) over Matsuo in view of You is considered appropriate.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 8:30am-6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896